

ENGLISH TRANSLATION OF MORTGAGE
CONTRACT OF MAXIMUM AMOUNT



Mortgagee: Shenzhen Anlian Branch of China Merchants Bank ("Party A")


Address: 1F Anlian Building, No 2222 Jitian Rd, Shenzhen, Guandong Province
Legal Representative (Person-in-charge): Yuxuan Yan    Position: President


Mortgagor: Winner Industries (Shenzhen) Co., Ltd.  ("Party B")


Address: Winner Industrial Park, Bulong Road Longhua Town, Shenzhen City
Legal Representative: Jianquan Li    Position: Board Chairman


Whereas:


Party A and Party B, being the Facility Applicant, have entered into a Credit
Facility Agreement (Contract No.: Year 2006 She Zi No. 0006475001) on July 27
2006, pursuant to which Party A agrees to grant to Party B a comprehensive
facility of up to RMB 40,000,000 yuan (the “Facility”) during the term of the
Facility commencing from the August 15, 2006 to August 15, 2007 (the
“Availability Period”).


Party B is willing to place a mortgage on the property to which it has title or
of which it is rightfully entitled to dispose for the purpose of securing the
full payment of all the debts owed to Party A by Party B under the Credit
Facility Agreement on time. Upon examinations, Party A agrees to accept such
property as security. Parties A and B, after negotiations on the basis of
equality, hereby enter into this Contract subject to the following terms and in
accordance with the relevant laws and regulations:
 
1.
SECURITY OFFERED BY PARTY B



Details in security list
 
2.
MORTGAGE FOR MAXIMUM AMOUNT OF THE FACILITY




 
2.1
The Facility referred to herein shall mean the maximum extent of facility which
Party A will grant to Party B during the Availability Period in respect of
on-balance-sheet transactions such as continuing and revolving loans, trade
financing and discount of bills (collectively referred to as the “Loans”) and
off-balance-sheet transactions such as acceptance of commercial draft, opening
of letters of credit and issue of confirmations pursuant to the Credit Facility
Agreement.




 
2.2
During the Availability Period, Party A may separately release the Loans or
provide other facilities under the Facility to Party B. Party B may utilize the
Facility available in various forms in a revolving manner. The details of each
provision of the Loans or other facilities such as the amounts, periods and
specific purposes shall be prescribed in the respective loan contracts,
certificates of indebtedness or contracts for granting other facilities. Any of
the above transactions may end on a date later than the expiry date of the
Availability Period and both parties shall not raise any objection thereto.

 

--------------------------------------------------------------------------------


 

 
2.3
If any of the Loans or other facilities advanced to Party B by Party A under the
Facility Agreement remains outstanding upon the expiry of the Availability
Period, Party B shall guarantee the repayment of the same to the extent of the
Facility by way of the security it has offered.




 
2.4
Regarding the Facility provided by Party A to Party B by ways of acceptance of
commercial draft, opening of letters of credit, issue of confirmations and so
forth during the Availability Period, Party B shall guarantee the repayment of
all the debts incurred by Party B (including but not limited to the principal
and interest of the advances made by Party A and relevant expenses) by way of
the security it has offered notwithstanding that Party A has not made any
advances upon the expiry of the Availability Period.




 
2.5
The guarantee given by Party B for the Facility by way of the security it has
offered shall remain effective if Party A demands early payment from Party B in
accordance with the Credit Facility Agreement and the respective specific
contracts before the expiry of the Availability Period.

 
3.
COVERAGE OF THE MORTGAGE




 
3.1
The mortgage constituted hereunder shall cover the outstanding principal of the
Loans or other facilities advanced to Party B by Party A in accordance with the
Credit Facility Agreement (up to the extent of the Facility of RMB 25,000,000)
and interest thereon, default interest, default payments and all other relevant
expenses such as those arising from the enforcement of the security, including
but not limited to the following:




 
3.1.1
the outstanding principal of the Loans advanced by Party A pursuant to the
respective loan contracts or certificates of indebtedness concluded under the
Credit Facility Agreement and interest thereon, default interest, default
payments and relevant expenses;




 
3.1.2
the outstanding principal of the advances made to Party B by Party A in
fulfilling its obligations of making payment in respect of the commercial draft,
letters of credit and confirmations under the Credit Facility Agreement and
interest thereon, default interest, default payments and relevant expenses;

 

--------------------------------------------------------------------------------


 

 
3.1.3
all expenses accrued to Party A as a result of recovering the debts from and
enforcing the security against Party B.




 
3.2
If the outstanding principal of the Loans or other facilities advanced to Party
B by Party A exceeds the extent of the Facility, the exceeding amount shall not
fall within the guarantee given by Party B. The guarantee given by Party B shall
only cover the outstanding principal of the Loans or other facilities that is
within the extent of the Facility, interest thereon, default interest, default
payments and other relevant expenses.



4.
INDEPENDENCE OF THE CONTRACT




 
4.1
This Contract is independent and unconditional. Subject only to the completion
of the formalities giving effect to this Contract as provided for in Clauses 6
and 19 hereof, this Contract shall be legally binding on Parties A and B. The
validity of this Contract shall not be affected by the validity of the Credit
Facility Agreement and the respective specific contracts and by any agreements
or documents entered into between Party B and any entity. Nor shall it be
altered as a result of fraud, reorganization, winding up, dissolution,
liquidation, bankruptcy or whatever on the part of Party B.




 
4.2
The guarantee given by Party B hereunder shall not be affected if Party A stops
releasing the unutilized portion of the Loans and/or other facilities to Party B
and declares that the loan advanced shall be immediately due and payable or
makes claims for the same pursuant to the Credit Facility Agreement.



5.
CUSTODY AND OBLIGATIONS IN RESPECT OF THE SECURITY AND DOCUMENTS OF TITLE TO OR
RIGHTS OVER THE SECURITY




 
5.1
During the term of the mortgage, the security shall be placed in custody of
Party B or its attorney. Party B and its attorney shall keep the security in
safe custody, be responsible for the maintenance and repair of the security and
keeping the security in good order and condition, and at any time allow Party A
to examine the security.

 
The term of the mortgage shall mean the period commencing from the effective
date of this Contract and ending on the date on which the principal and interest
of the Facility and all other relevant expenses under the Credit Facility
Agreement are paid off.



 
5.2
During the term of the mortgage, Party B shall refrain from any acts that are
likely to depreciate the value of the security. Should Party B commit such act,
Party A shall be entitled to demand Party B to stop doing such act and restore
the value of the security or provide additional security approved by Party A.
Expenses arising from restoration of the value of the security or creation of
new security shall be borne by Party B.

 

--------------------------------------------------------------------------------


 

 
5.3
During the term of the mortgage, Party B shall deliver to Party A the documents
of title to or rights over the security and other relevant certifying documents.
Party A shall keep such documents in safe custody or it shall bear the costs of
replacement of the documents damaged or lost due to improper custody on the part
of Party A.



6.
REGISTRATION OF SECURITY



Parties A and B shall deliver this Contract and the relevant materials to the
registration authority for registration of the security within 15 days from the
execution date of this Contract.
 
7.
INSURANCE




 
7.1
Party B shall keep the security insured against such risks as Party A may
require with Shenzhen Branch of China Pacific Property Insurance Co., Ltd., the
insurer designated by Party A, for an amount not less than the full replacement
cost thereof. The insurance policy shall be placed in the custody of Party A who
shall be named as the first beneficiary therein. The insurance shall be
maintained in full force and effect beyond the Availability Period agreed in the
Credit Facility Agreement. Whenever the Availability Period is extended, Party B
shall go through the formalities to extend the term of the insurance. In case of
any damages to the security insured, Party A shall be given priority to recover
the principal and interest of the Loans and the advances and all other relevant
expenses under the Credit Facility Agreement out of the insurance indemnity.




 
7.2
Party B shall extend the term of the insurance on the security if it fails to
pay off all its debts under the Credit Facility Agreement upon the expiry of the
Availability Period notwithstanding that the Availability Period has not been
extended. If Party B fails to extend the term of the insurance on the security,
Party A is entitled to do so on behalf of Party B and the expenses arising
therefrom shall be borne by Party B.



8.
LIMITATIONS ON DISPOSAL OF THE SECURITY DURING THE TERM OF THE MORTGAGE




 
8.1
During the term of the mortgage, Party B shall not transfer the security
hereunder by ways of sale, exchange, gift or whatever without authorization. If
Party B is required to transfer the security hereunder for consideration, it
shall be subject to the following conditions:

 

 
8.1.1
Party B shall obtain written consent from Party A and inform the transferee of
the mortgage placed on the security to be transferred, otherwise the transfer
shall be null and void;




 
8.1.2
Party B shall, on demand of Party A, provide additional security if the security
will be transferred at a price far less than its value and the proceeds from
such transfer are insufficient to cover the Facility and all other expenses in
full; and no such transfer shall be effected if Party B fails to do so;

 

--------------------------------------------------------------------------------


 

 
8.1.3
The proceeds from the transfer of the security shall be deposited directly in
the bank account designated by Party A for the purpose of payment or early
payment of the principal and interest of all the Loans or advances and all other
relevant expenses under the Credit Facility Agreement. After Party B has
deposited the full amount of the proceeds from the transfer of the security in
the bank account designated by Party A, Party A may assist Party B to cancel the
registration of the security and return to Party B the documents of title to or
rights over the security.




 
8.2
Without prior written consent from Party A, Party B shall not transfer, lease
out, place a second mortgage on the security hereunder or dispose of the
security hereunder in any other improper manner.



9.
All expenses in connection with matters such as insurance, notarization and
registration hereunder shall be borne by Party B.

 
10.
Once this Contract has taken into effect, neither party shall modify or
terminate this Contract without prior consent of the other party. This Contract
shall only be modified or terminated upon a written agreement between the two
parties through negotiations. All provisions hereof shall remain in force until
the said written agreement has been reached.

 
11.
If Party B undergoes division or amalgamation during the continuance of this
Contract, the organization(s) so formed thereafter shall be jointly or severally
liable for Party B’s obligations hereunder. In the event that Party B is
declared dissolved or bankrupt, Party A shall be entitled to dispose of the
security prior to the expiry of this Contract.

 
12.
Party A may dispose of the security in accordance with the law upon occurrence
of any of the following events:




 
12.1
any of the events of default specified in Clause 10.1 of the Credit Facility
Agreement occurs on the part of Party B and Party A exercises the right of
recourse pursuant to the Credit Facility Agreement and the respective specific
contracts;




 
12.2
any of the events of default specified in Clause 10.3 of the Credit Facility
Agreement occurs on the part of Party B, or Party B fails to perform its
obligations hereunder, constituting default under the provisions hereof;




 
12.3
Party B dies without appointing a successor or beneficiary;




 
12.4
Party B’s successor or beneficiary waives its right of succession or to gift,
and refuses to undertake the obligation to pay the principal and interest of
loans;

 

--------------------------------------------------------------------------------


 

 
12.5
Party B winds up its business, has its business licence revoked or cancelled,
has filed or been presented the bankruptcy or dissolution petition and so forth;




 
12.6
the occurrence of any other matters that would jeopardize the enforcement of
claims under the Credit Facility Agreement.

 
13.
LIABILITY FOR DEFAULT




 
13.1
If Party B violates Clause 5 hereof and fails to maintain and manage the
security properly, resulting in depreciation of the value of the security, or
Party B commits any acts that jeopardize the security directly, resulting in
depreciation of the value of the security, and refuses to restore the value of
the security as required by Party A or provide additional security acceptable to
Party A, Party A shall be entitled to dispose of the security lawfully before
the expiry of this Contract.




 
13.2
If Party B violates Clause 8 hereof and disposes of the security without
authorization, such disposal shall be null and void. Party A shall be entitled
to require Party B to stop doing such tortious act immediately, restore the
original security and, where the actual circumstances so require, provide other
security acceptable to Party A, or Party A shall be entitled to dispose of the
security lawfully before the expiry of this Contract.




 
13.3
If Party B conceals the fact that the security is jointly owned, in dispute,
attached, distrained, leased out or in mortgage, or the fact that Party B has no
title to and right of disposition over the security, Party B shall be liable for
the economic losses so incurred to Party A.




 
13.4
If Party B fails to provide additional security on demand of Party A, Party B
shall pay to Party A a default payment equivalent to 10 % of the Facility under
the Credit Facility Agreement. Moreover, Party B shall indemnify Party A against
any economic loss arising therefrom.

 
14.
If the security is attached or distrained by a People’s court as a result of
Party A's application for enforcement of its right to the security hereunder due
to the fact that the principal and interest of the Loans and advances and all
other relevant expenses owed to Party A by Party B have not been paid on time
upon expiry of the Availability Period, Party A shall be entitled to, from the
date of such attachment or distraint, receive the natural yields derived from
the security and the legal yields payable to Party B in respect of the security.

 

--------------------------------------------------------------------------------


 
15.
ENFORCEMENT OF SECURITY




 
15.1
Upon occurrence of any one or more of the events prescribed in Clauses 12
hereof, the right to the security may be enforced in the following ways:




 
15.1.1
the security may be converted into money directly or put up for auction or sale
according to the agreement entered into between Parties A and B;




 
15.1.2
the security may be disposed of in such manner as stipulated in law.




 
15.2
Party A shall be given priority to have its claims satisfied with the proceeds
from the above-mentioned disposal of the security. Any excess of the proceeds
over the total of the principal and interest of the Loans and advances and all
other relevant expenses owed by Party B under the Credit Facility Agreement,
shall be vested in Party B. In case of deficiency, Party A shall exercise the
right of recourse to recover the deficit.

 
16.
LAPSE OF RIGHT TO THE SECURITY



If the principal and interest of the Loans and advances owed by Party B under
the Credit Facility Agreement have been paid off on time upon expiry of the
Availability Period, Party A’s right to the security shall lapse automatically.
Party A shall return to Party B the documents of title or rights or certifying
documents and the insurance policies of the security which are in its custody.
Party A may, at the request of Party B, assist Party B to cancel the
registration of the security.
 
17.
During the continuance of this Contract, no relaxation, forbearance or
indulgence by Party A in enforcing any of its interests or rights under the
Credit Facility Agreement against any events of default or delay of Party B
shall prejudice, affect or restrict Party A’s interests and rights as creditor
under the relevant laws and regulations and this Contract, nor shall it operate
as a waiver of Party A’s rights to take actions against existing or future
defaults.

 
18.
APPLICABLE LAW AND SETTLEMENT OF DISPUTES




 
18.1
The execution, construction and settlement of disputes of this Contract shall be
governed by the laws of the People’s Republic of China.




 
18.2
Any dispute between Parties A and B in connection with the performance of this
Contract may be settled by the two parties through negotiations. In case no
settlement can be reached through negotiations, any of the Parties may submit
the dispute to the People’s court of the territory where Party A is located.

 
19.
EFFECTIVENESS OF THE MORTGAGE CONTRACT



This Contract shall take effect from the date on which the registration of the
security comes into force upon affixing the signatures and official seals by the
authorized signatories of the two parties. This Contract shall remain effective
until the date on which the principal and interest of all the Loans and advances
and all other expenses owed to Party A by Party B under the Credit Facility
Agreement are settled in full.
 

--------------------------------------------------------------------------------


 
20.
This Contract is executed in 3 counterparts. Party A, Party B and the
registration authority each holds one thereof.

 

       
PARTY A:    (OFFICIAL SEAL)
Shenzhen Anlian Branch of China Merchants Bank
              AUTHORIZED SIGNATORY: Yuxuan Yan: /s/ Yuxuan Yan        

 

PARTY B:    (OFFICIAL SEAL)
Winner Industries (Shenzhen) Co., Ltd.
              AUTHORIZED SIGNATORY: Jianquan Li: /s/ Jianquan Li      

 
DATE: July 28, 2006



--------------------------------------------------------------------------------

